Case: 19-40484      Document: 00515320382         Page: 1    Date Filed: 02/24/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                      No. 19-40484
                                                                                FILED
                                                                         February 24, 2020
                                                                           Lyle W. Cayce
MICHAEL WILFRED LAFLAMME,                                                       Clerk

                                                 Petitioner-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 5:18-CV-134


Before HIGGINBOTHAM, SOUTHWICK, and WILLETT, Circuit Judges.
PER CURIAM: *
       Michael Wilfred LaFlamme, Texas prisoner # 02045009, was convicted
of intoxication assault with a deadly weapon and sentenced to serve 16 years
in prison. Now, following the district court’s denial of his 28 U.S.C. § 2254
habeas corpus petition, he moves this court for a certificate of appealability
(COA) on claims concerning juror bias, evidentiary issues, amendment of the
indictment, and the denial of his motion for a new trial. His motions to file a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40484    Document: 00515320382     Page: 2   Date Filed: 02/24/2020


                                 No. 19-40484

supplemental document and to file a brief in excess of the page limit are
GRANTED.
      A prisoner will receive a COA only if he “has made a substantial showing
of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); see Miller-El
v. Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484
(2000). One “satisfies this standard by demonstrating that jurists of reason
could disagree with the district court’s resolution of his constitutional claims
or that jurists could conclude the issues presented are adequate to deserve
encouragement to proceed further.”      Miller-El, 537 U.S. at 327.     Because
LaFlamme fails to make the required showing with respect to the above-listed
claims, his COA motion is DENIED. See id.
      Finally, LaFlamme contends that the district court erred by denying his
§ 2254 petition without conducting an evidentiary hearing. He is not required
to obtain a COA to appeal the denial of an evidentiary hearing; therefore, to
the extent he seeks a COA on this issue we construe his COA request “as a
direct appeal from the denial of an evidentiary hearing.” Norman v. Stephens,
817 F.3d 226, 234 (5th Cir. 2016). Because LaFlamme’s substantive claims
fail, we need not address the merits of his evidentiary hearing claim. See id.
The district court’s denial of an evidentiary hearing is AFFIRMED.




                                       2